WAIVER AND RELEASE

 

This Waiver and Release, (“Release”), undersigned and dated as of January 29,
2009, (“Release”), is entered into by and between NorthWestern Corporation,
d/b/a NorthWestern Energy, a Delaware corporation with its principal place of
business located at 3010 West 69th Street, Sioux Falls, South Dakota, 57108, its
officers, agents, directors, employees, successors, subsidiaries, insurers,
parents and/or affiliated companies, and assigns (“NWEC or Company”) and Greg
Trandem (“Trandem” or “You”), a Montana resident, to settle all issues between
us in connection with Trandem's severance of employment. NWEC and Trandem are
collectively referred to herein as the “Parties”.

 

NOW, THEREFORE, in consideration of the foregoing premises and further in
consideration of the mutual covenants, conditions and agreements contained in
this Release and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto do hereby agree
as follows:

 

1.          Benefits Payable. In exchange for this Release and provided, Trandem
does not exercise his right of rescission per Section 5, he will receive a
severance payment of $216,000(Two Hundred and Sixteen Thousand Dollars) less all
applicable taxes and deductions to be paid in the next regularly scheduled
payroll cycle occurring fifteen business (15) days after he signs this Release.

Whether or not Trandem executes this Release, Trandem shall receive his accrued
but unpaid vacation.

Whether or not Trandem executes this Release, he will receive his 2008 incentive
award payable in accordance with the terms of the 2008 Employee Incentive Plan,
and paid at the same time as other participants in the Plan are paid, but in any
event, no later than March 15, 2009.

In exchange for this Release and provided Trandem does not exercise his right of
rescission per Section 5, Trandem will receive 5,084 shares of NWEC common
stock. Such stock will be fully vested and unrestricted and will be delivered to
Trandem eight (8) days after he signs this Release.

With respect to health care benefits, Trandem shall elect whether the
involuntary separation is a termination which will carry with it the COBRA
benefits described below or a retirement for the purposes of NWEC Retiree Health
Benefits described below:

A.      COBRA: COBRA continuation premiums, for the twelve (12) month period
following the date of termination, NWEC will continue to pay the same percentage
of premiums as it was paying for group health and other group insurance coverage
subject to COBRA continuation, immediately prior to the date of termination. For
the same twelve (12) month period, Trandem will pay the employee portion of such
COBRA premiums, and will be reimbursed for each COBRA premium he pays in the
first regularly scheduled pay period of each applicable month.

B.      Retirement Health Benefits: Early Retiree Health Benefits, for the
twelve (12) month period following the date of termination, NWEC will continue
to pay the same percentage of premiums as it was paying for group health and
other group insurance coverage prior to the date of termination. For the twelve
(12) month period immediately following the date of termination Trandem will pay
the employee portion of such Early Retiree Health Benefits, and will be
reimbursed for each premium he pays in the first regularly scheduled pay period
of each applicable month.

Outplacement services with a service provider of Trandem’s choice will be
provided up to $12,000 (Twelve thousand dollars) during the twelve (12) month
period following the date employment is terminated.

Whether or not Trandem signs this Agreement, he will retain such interests as he
may have as a former employee of NWEC in any NWEC benefit plans, including, but
not limited to, any pension, or 401K plans. He shall further retain such rights
as he may have to elect to continue certain health and other benefits under
COBRA and comparable state laws or as a retiree.

Whether or not Trandem signs this Agreement, Trandem shall retain all rights and
claims he has under the Indemnification Agreement between the parties dated
April 11, 2006, (the “Indemnification Agreement”), which agreement shall remain
in full force and effect in accordance with its terms.

2.             Employment Severance. Trandem’s last date of employment was
January 30, 2009 (the “Severance Date”), and he is signing this Waiver and
Release after his employment ended.

 

3.          Claims Released. In exchange for the benefits payable, Trandem for
himself, his heirs, executors, administrators, successors, assigns and trustees
irrevocably and unconditionally covenants not to sue and releases NWEC, its
current, former and future, parent, subsidiary and related companies, its
current and former directors, trustees, officers, employees, agents, attorneys,
successors, and assigns, and all persons acting by, through, under, or in
concert with any of them (the “Released Parties”), from all actions, causes of
action, suits, debts, charges, complaints, claims, obligations, promises,
contracts, agreements, controversies, damages, judgments, rights, costs, losses,
expenses, liabilities and demands of any nature, whether known or unknown,
whether actual or potential, whether specifically mentioned herein or not, in
law or equity, whether statutory or common law, whether federal, state, local,
or otherwise, as a result of any act that has heretofore occurred, including,
without limitation that Trandem may have arising out of or related to his
employment with or separation from, NWEC (“Claims”). Trandem is releasing the
following claims which include, without limitation, claims under his original
employment terms, which are canceled as of the

 

2

 



 

Severance Date with no further benefits or payments to be provided thereunder,
the WARN Act, as amended, any and all claims of wrongful discharge or breach of
contract, any and all claims for equitable estoppel, except as provided in
Section 1 above, any and all claims for employee benefits, including, but not
limited to, any and all claims under the Employee Retirement Income Security Act
of 1974, as amended, and any and all claims of employment discrimination on any
basis, including, but not limited to, any and all claims under Title VII of the
Civil Rights Act of 1964, as amended, under the Age Discrimination in Employment
Act of 1967, as amended under the Older Worker’s Benefit Act, under the Civil
Rights Act of 1866, 42 U.S.C. §1981, under the Civil Rights Act of 1991, as
amended, under the Americans with Disabilities Act of 1990, as amended, under
the Family and Medical Leave Act of 1993, under the Immigration Reform and
Control Act of 1986, as amended, under the Fair Labor Standards Act, as amended,
29 U.S.C. §201 et seq., the Montana Wrongful Discharge from Employment Act,
39-2-901 et seq., MCA, any federal, state or local law enforcing express or
implied employment contracts or requiring an employer to deal with employees
fairly or in good faith including 27-1-221, MCA, any federal, state, or local
laws prohibiting employment discrimination, such as in the State of South Dakota
and Montana, any claim filed in NWEC's bankruptcy proceedings, and any and all
claims under any other federal, state, or local labor law, civil rights law,
fair employment practices law, or human rights law, any and all claims of
slander, libel, defamation, invasion of privacy, intentional or negligent
infliction of emotional distress, intentional or negligent misrepresentation,
fraud, and prima facie tort, any and all claims for monetary recovery, including
but not limited to, back pay, front pay, liquidated, compensatory, and punitive
damages, and attorneys’ fees, experts’ fees, disbursements and costs which
against the Released Parties, that Trandem ever had, now have, or hereafter can,
shall, or may have, for, upon, or by reason of any matter, cause, or thing
whatsoever from the beginning of time to the date of Trandem’s execution of this
Release. Trandem will never file any lawsuit, complaint or claim. Trandem
represents that he has not filed any administrative charge of discrimination to
date.  However, notwithstanding any other provision herein, Trandem acknowledges
that this waiver of claims only applies to claims he is legally permitted to
release, and, as such, does not preclude him from filing a charge of
discrimination, though he will not be able to recover any damages if he does
file such a charge or if he has filed such a charge.

 

Notwithstanding any provision to the contrary, this subsection shall not apply
(a) to challenges to the ADEA release, to the extent, if any, prohibited by
applicable law; (b) to claims to enforce Trandem’s rights under this Agreement,
(c) to claims that cannot legally be released under applicable law; (d) to
claims by Trandem for benefits under benefit plans in which he maintains an
interest as a former employee of NWEC, (e) to all rights and claims of
contribution and of indemnification Trandem may have under the Indemnification
Agreement between NWEC and Trandem dated April 11, 2006, whether under this
Agreement, under the NWEC’s Bylaws, by common law, statute, or otherwise, (f) to
all additional or other rights and claims of contribution and indemnification
Trandem may have whether under this Agreement, under the NWEC’s Bylaws, by
common law, statute or otherwise, and (g) to all rights and claims Trandem may
have under any policies of directors and officers liability insurance.

 

3

 



 

 

NWEC hereby releases Trandem and his heirs, successors or assigns, from all
actions, causes of action, suits, debts, charges, complaints, claims,
obligations, promises, contracts, agreements, controversies, damages, judgments,
rights, costs, losses, expenses, attorneys’ fees, liabilities and demands of any
nature, whether known or unknown, whether actual or potential, whether
specifically mentioned herein or not, in law or equity, whether statutory or
common law, whether federal, state, local, or otherwise, as a result of any act
that has heretofore occurred (all hereinafter referred to as “NWEC Claims”).
NWEC further will never file any lawsuit, complaint, or claim based on any NWEC
Claims, and NWEC will withdraw with prejudice any such lawsuit. Notwithstanding
any provision to the contrary, this subsection shall not apply (a) to claims to
enforce NWEC’s rights under this Agreement, and (b) to claims that Trandem has
committed fraud or willful misconduct.

 

4.          No admission of Liability. This Release is not an admission of guilt
or wrongdoing by any released party. Trandem acknowledges that he has not
suffered any age or other discrimination or wrongful treatment by any released
party.

 

5.          Consideration of Release. NWEC advised Trandem to take this Release
home, read it, and carefully consider all of its terms before signing it. NWEC
gave Trandem at least twenty-one (21) days in which to consider this Release.
Trandem waives any right he may have to additional time beyond this
consideration period within which to consider this Release. Trandem understands
that he has seven (7) days after signing this Release to revoke it. If Trandem
chooses to revoke this Release, Trandem agrees to provide such revocation in
writing, accompanied by any sums received pursuant to this Release, to be
received by the Vice President, General Counsel and Corporate Secretary by the
end of the seven (7) day period. NWEC, in writing, advised Trandem to discuss
this Release with his own attorney (at Trandem’s own expense) during this period
if Trandem wished to do so. Trandem has carefully read this Release, fully
understands what it means, and is entering into it voluntarily. Trandem is
receiving valuable consideration in exchange for his execution of this Release
that he would not otherwise be entitled to receive.

 

6.          Company Property. Trandem warrants and represents that he has
returned to NWEC, by his Severance Date, all files, memoranda, documents,
records, copies of the foregoing, credit cards and any other property of NWEC or
its affiliates in his possession as of February 2, 2009. NWEC agrees that
Trandem may retain his blackberry and his laptop provided he returns those items
at the end of his consulting agreement so that an employee from NWEC’s
information technology department can ensure that all company records have been
removed.

 

7.          False Claims Representations and Promises. Trandem has disclosed to
NWEC any information he has concerning any conduct involving NWEC or any
affiliate that he has any reason to believe may be unlawful or that involves any
false claims to the United States. Trandem promises to cooperate fully in any
investigation NWEC or any affiliate undertakes into matters occurring during his
employment with NWEC or any

 

4

 



 

affiliate. Trandem understands that nothing in this Release prevents his from
cooperating with any U.S. government investigation. In addition, to the fullest
extent permitted by law, Trandem hereby irrevocably assigns to the U.S.
government any right he may have to any proceeds or awards in connection with
any false claims proceedings against NWEC or any affiliate.

 

8.          Non-Disclosure, Return of Proprietary Information, and Inventions
and Patents. NWEC and Trandem agree that during his employment with NWEC,
Trandem has received and become acquainted with confidential, proprietary, and
trade secret information of NWEC including, but not limited to, information
regarding NWEC business programs, plans, and strategies; finances; customers and
prospective customers; suppliers and vendors; marketing plans and results;
personnel matters regarding NWEC employees, officers, directors, and owners;
manners of operation and services provided; negotiating positions and
strategies; legal arguments, theories, claims, investigations, and audits; or
information regarding the operation and business of NWEC. Trandem acknowledges
that such information has been developed or acquired by NWEC through the
expenditure of substantial time, effort, and money, that such information
provides NWEC with strategic and business advantages over others who do not know
or use such information, and that NWEC has implemented specific policies and
practices to keep such information secret. Trandem agrees that he has not to
date and shall not during the term of employment or at any time thereafter,
directly or indirectly:

 

A.   Use for his own purpose or for the benefit of any person or entity other
than NWEC, or otherwise disclose or permit others to obtain access to, any
proprietary of confidential information to any individual or entity unless such
disclosure has been authorized in writing by NWEC or is otherwise required by
law. Information or material that is not novel or copyrighted or patented may
nonetheless be proprietary information. Proprietary information shall not
include, however, any information that is or becomes generally known to the
industries in which NWEC competes through sources independent of NWEC or Trandem
or through authorized publication by NWEC to persons other than NWEC employees.
Nothing about this Section (8) will be interpreted as prohibiting Trandem from
using his generalized knowledge of and expertise in the utilities industry in
future employment settings.

 

B.   Except as required by law, give or disclose any records containing
confidential information or material to, or permit any inspection or copying of
such records by, any individual or entity other than in the authorized course
and scope of such individual’s or entity’s employment or retention by NWEC. In
addition, Trandem warrants and represents that he has returned to NWEC all such
records upon resignation or separation hereunder and shall not use or retain any
such records thereafter. Records subject to this subsection shall include, but
not be limited to, all correspondence, memoranda, files, analyses, studies,
reports, notes, documents, manuals, books, lists, financial, operating, or
marketing records, computer software, magnetic tape, or electronic or

 

5

 



 

other media or equipment of any kind that may be in the possession or under
Trandem’s control or accessible to his which contain or may be derived from
proprietary or confidential information covered by this section. All such
records are and will remain the sole property of NWEC.

 

9.          Public Statements. Except as necessary to secure other employment or
for other necessaryreasons or as may be required by law,Trandem agrees that he
will make no public statements concerning the severance of his employment with
NWEC. NWEC by its Board of Directors and senior management, and Trandem also
agree neither party will make any disparaging remarks to any third parties
concerning the other party. Trandem further agrees that he will not disparage
NWEC’s business capabilities, products, plans, or management to any customer,
potential customer, vendor, suppler, contractor or subcontractor of NWEC so as
to affect adversely the good will or business of NWEC. NWEC by and through its
Board of Directors and senior management agrees that it will refrain from making
any adverse, derogatory or disparaging comments or statements about Trandem or
his performance during his employment with NWEC.

 

10.        Consequences of Violating Promises. In addition to any other remedies
or relief that may be available, upon any breach of this Agreement (for this
purpose, a breach will include proof that a representation was false when made),
the breaching party agrees to pay the reasonable attorneys’ fees and any damages
the non-breaching party incurs as a result of such breach (such as by suing a
Released Party over a released Claim). Each party further agrees that the
minimum damages for each breach will be half of the attorney’s fees the
non-breaching party incurs as a result of the breach, which is a reasonable
estimate of the value of the time the non-breaching party is likely to have to
spend seeking a remedy for the breach. Trandem further agrees that NWEC would be
irreparably harmed by any actual or threatened violation of Section 8 of this
Waiver and Release and that NWEC will be entitled to an injunction prohibiting
Trandem from committing any such violation.

 

11.        Successors and Assigns. This Release shall inure to the benefit of
and be binding upon the parties hereto and their respective heirs, successors,
legal representatives, and assigns. However, neither this Release nor any right
or interest hereunder shall be assignable by Trandem, Trandem’s beneficiaries,
or legal representatives, except as provided by law or pursuant to referenced
benefit policy documents.

 

12.         Severability and Reformation. The provisions of this Release are
severable. If any provision of this Release shall be determined to be invalid,
illegal, or unenforceable, in whole or in part, neither the validity of the
remaining parts of such provision nor the validity of any other provision of
this Release shall in any way be affected thereby. In lieu of such invalid,
illegal, or unenforceable provision, there shall be added automatically as part
of this Release a provision as similar in terms to such invalid, illegal, or
unenforceable provision as may be possible and be valid, legal, and

 

6

 



 

enforceable. Each party also agrees that, without receiving further
consideration, it will sign and deliver such documents and do anything else
necessary in the future to make the provisions of this Release effective.

 

13.        Taxes. Trandem understands that NWEC will withhold all applicable
income and payroll taxes. Trandem understands that he will be responsible for
paying any additional taxes that may become due on any of the payments provided
herein. If Trandem fails to pay any taxes due and owing on any of the payments,
or any taxing authority alleges that Trandem has failed to do so or that NWEC is
responsible for the payment of these taxes, for any reason, except to the extent
that NWEC was responsible for the error (for example, an error in withholding),
Trandem agrees to be fully responsible for any judgments or orders, fines and
penalties, and that he will indemnify NWEC including, but not limited to, the
satisfaction of judgments, orders, fines or penalties in the payment of NWEC’s
defense by counsel of its choice in such proceedings. The taxability of the
amounts contained herein shall not affect the validity of this Release.

 

14.        Governing Law and Jurisdiction. This Agreement shall be governed by,
and construed in accordance with, the laws of the State of South Dakota, without
reference to conflict of laws principles thereof. The Parties also hereby
irrevocably and unconditionally submit to the jurisdiction of any South Dakota
state court or federal court sitting in South Dakota and any appellate court
from any such court, in any suit, action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment
resulting from any such suit, action or proceeding, and each party hereby
irrevocably and unconditionally agrees that all claims in respect of any such
suit, action or proceeding may be heard and determined in such South Dakota
state court or, to the extent permitted by law, by removal or otherwise, in such
federal court.

 

15.        Further Assurances. Each party agrees to take all further actions and
to execute and deliver all further documents and instruments that are reasonably
necessary or appropriate in order to effectuate the purposes of this Agreement
and the transactions contemplated hereby.

 

16.        Waiver. Any failure by a party hereto to comply with any obligation,
agreement or condition contained herein may only be waived in a writing executed
by the party granting the waiver, but such waiver or failure to insist upon
strict compliance with such obligation, agreement or condition shall not operate
as a waiver of, or estoppel with respect to, such failure or any subsequent or
other failure. All remedies hereunder are cumulative and are not exclusive of
any other remedies provided by law.

 

17.        Entire Agreement. This Agreement and the Indemnification Agreement
between the parties dated as of April 11, 2006, set forth the entire agreements
and understandings of the parties relating to the subject matter hereof, and
supersede all

 

7

 



 

prior agreements and arrangements, written or oral, relating to the subject
matter hereof.

 

18.        Amendment. This Agreement may be amended only by a written instrument
executed by both of the parties hereto.

 

19.        Successors or Survivors and Assigns. This Agreement shall inure to
the benefit of, and be binding upon, the parties hereto and their respective
successors. NWEC may assign this Agreement without the prior consent of Trandem
or his successors and assigns. Nothing in this Agreement, express or implied, is
intended to confer on any person other than the parties hereto and the Released
Parties, or their respective successors or permitted assigns, any rights,
remedies, obligations or liabilities under or by reason of this Agreement.

 

20.        Notice. Any notice required or permitted by this Agreement shall be
in writing and shall be deemed delivered when delivered personally or by
overnight courier or sent by telegram, fax, or email, or forty-eight (48) hours
after being deposited in the U.S. mail, as certified or registered mail, with
postage prepaid, and addressed to the party to be notified at such party’s
address or fax number set forth on the signature page hereto, as appropriate,
which address or fax number may be subsequently modified by a written notice
delivered in accordance with this section.

 

 

TAKE THIS RELEASE HOME, READ IT, AND CAREFULLY CONSIDER ALL OF ITS PROVISIONS
BEFORE SIGNING IT: IT INCLUDES A RELEASE OF KNOWN AND UNKNOWN CLAIMS. IF YOU
WISH, YOU SHOULD TAKE ADVANTAGE OF THE FULL CONSIDERATION PERIOD AFFORDED BY
SECTION 5 AND YOU SHOULD CONSULT YOUR ATTORNEY.

 

 

 

Greg Trandem

NorthWestern Corporation

/s/

Greg Trandem

By:

/s/ Miggie E. Cramblit

Address: 92 Summer Ridge Road

Its: Vice President, General

Bozeman, MT, 59715

Counsel and Corporate Secretary

 

 

Date: January 28, 2009

Date: January 29, 2009

 

 

 

8

 

 

 